FILED
                             NOT FOR PUBLICATION                            JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10082

                Plaintiff - Appellee,             D.C. No. 4:11-cr-02708-JGZ

  v.
                                                  MEMORANDUM *
OMAR ANTONIO TIRADO-
MARTINEZ,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Linda R. Reade, District Judge, Presiding **

                               Submitted June 10, 2013 ***

Before:         HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Omar Antonio Tirado-Martinez appeals from the district court’s judgment

and challenges the 78-month sentence imposed following his guilty-plea


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Linda R. Reade, Chief Judge of the United States
District Court for the Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for importation of cocaine, in violation of 21 U.S.C. §§ 952, 960(a)(1)

and (b)(1)(B)(ii); and possession with intent to distribute cocaine, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(A)(ii)(II). We have jurisdiction under 28 U.S.C.

§ 1291, and we remand for resentencing.

      Tirado-Martinez contends that the district court erred by failing to grant a

role adjustment for his minor role in the offense. Because the district court failed

adequately to explain why it rejected the probation officer’s recommendation for a

sentence below the Guidelines range, which was based on Tirado-Martinez’s

individual circumstances and his role in the offense, we remand for resentencing.

      In light of this disposition, we do not reach Tirado-Martinez’s other

arguments.

      VACATED and REMANDED.




                                           2                                    12-10082